— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J), rendered February 8, 2011, convicting him of criminal sexual act in the first degree, upon a jury verdict, and sentencing him to a determinate term of eight years of imprisonment plus a period of five years of postrelease supervision.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from a determinate term of eight years of imprisonment plus a period of five years of postrelease supervision to a determinate term of five years of imprisonment plus a period of five years of postrelease supervision.
The defendant’s contention that the Supreme Court’s instructions to the prospective jurors during jury selection were improper is unpreserved for appellate review, since neither defense counsel’s general exception nor his arguments alerted the trial court to the specific objections which the defendant now raises on appeal (see People v Hollingsworth, 299 AD2d 368 [2002]; People v Staton, 124 AD2d 687 [1986]). In any event, the instructions during voir dire were not improper (see People v Harper, 32 AD3d 16 [2006], affd 7 NY3d 882 [2006]; People v Hoyle, 32 AD3d 864 [2006]; People v Andrews, 30 AD3d 434 [2006]).
The sentence imposed was excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.E, Leventhal, Austin and Cohen, JJ., concur.